Order entered October 18, 2012




                                             In The
                                    Ql:ourt of ~peals
                           jfiftb JBistritt of ~exas at }Ballas
                                       No. 05-12-00857-CV

  HUMITECH DEVELOPMENT CORPORATION, AND EMIL LIPPE, JR., Appellant

                                               v.
                ALAN PERLMAN, MICHAEL PERLMAN, ET AL, Appellee

                            On Appeal from the 191st District Court
                                     Dallas County, Texas
                               Trial Court Cause No. 09-9266-J

                                             ORDER

       The Court has before it appellants' October 15, 2012 motion for extension oftime to file

appellants' brief. The Court GRANTS the motion and ORDERS appellants to file their brief

within five days ofthe date of this order.